Citation Nr: 1226454	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  03-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to accrued benefits based on a claim pending at the time of the Veteran's death for service connection for end stage renal disease to include as secondary to service-connected benign urethra stricture.  

2.  Entitlement to accrued benefits based on a claim pending at the time of the Veteran's death for entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.  

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to December 1946.  The Veteran died in August 2001.  The appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2002 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which determined that the appellant was not entitled to dependency and indemnity compensation (DIC) benefits because she was not legally married to the Veteran for at least one year prior to his death.  Subsequently, in a November 2002 administrative decision, the RO recognized as valid the marriage between the Veteran and the appellant for VA purposes.  

In January 2003, the RO issued a statement of the case denying service connection for the cause of the Veteran's death.  Additionally, in a January 2003 rating decision, the RO denied service connection for end stage renal disease and entitlement to SMC for the purposes of accrued benefits.  The record shows that the appellant filed her substantive appeal in February 2003.  The Board construed this as a notice of disagreement with the January 2003 decision denying service connection for end stage renal disease and entitlement to SMC, for the purposes of accrued benefits and service connection for the cause of the Veteran's death.  The Board remanded the claim in March 2006 for the issuance of a statement of the case (SOC).  The RO issued a SOC in March 2007 and the appellant filed a timely substantive appeal, thereby perfecting the claims on appeal.  

A hearing was held on September 17, 2007, in Portland, Oregon, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO in August 2006.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in August 2001, he had an appeal pending for service connection for end stage renal disease; the appellant filed for DIC benefits in September 2001.  

2.  The most persuasive evidence does not relate the Veteran's end stage renal disease to his service-connected urethra stricture and there is no evidence that the end stage renal disease is causally or etiologically related to an in-service injury, event, or disease.

3.  By resolving the benefit of the doubt in favor of the Veteran, the service-connected disabilities were shown to render the Veteran incapable of protecting himself from the hazards and dangers incident to his daily life without the regular aid and attendance of another person.

4.  The Veteran died in August 2001 and the Certificate of Death lists the immediate cause of death as sepsis and the underlying causes of death as end stage renal disease and diabetes mellitus.

5.  At the time of his death, the Veteran was service connected for lumbosacral strain; right femur fracture residuals with degenerative joint disease; right cheek laceration, scar; status post right pelvis fracture residuals; benign urethra stricture; and right sacrum fracture residuals.

6.  The causes of the Veteran's death developed after service and have not been etiologically or causally related to an in-service event, injury, or disease, nor was any service-connected disability a principal or contributory cause of death.


CONCLUSIONS OF LAW

1.  End stage renal disease was not incurred in active service and was not caused or aggravated by a service-connected disability, for the purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2011).

2.  The criteria for SMC based on the need for aid and attendance under the provisions of 38 U.S.C.A. § 1114(l), for the purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the issue of entitlement to SMC for aid and attendance for the purpose of accrued benefits, the claim is granted herein, and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The Board finds that the duty to notify was satisfied by a letter sent to the appellant in November 2011.  The letter complied with the Hupp requirements and addressed the claim for service connection for end stage renal disease for accrued benefits purposes.  Although the claims were not readjudicated following the issuance of the letter, the Board finds that the appellant and her representative have expressed an understanding of the principles involved, inasmuch as they have gathered evidence to support the claims and have advanced supportive argument.  The appellant has also provided testimony demonstrating knowledge of the evidence needed to substantiate her claims.  See hearing transcript.  In light of the above, the Board finds that the appellant has actual knowledge of the information needed to substantiate her claims, and a reasonable person could be expected to understand what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate her claims by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision and the Board finds that the April 2008, April 2010, and April 2011 remand directives have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that a supplemental statement of the case (SSOC) was not issued prior to the case being returned to the Board for adjudication.  However, the Board finds that such action was not required.  Although the April 2011 remand directed that a SSOC be issued, there was no new evidence received in connection with the appeal since the last SSOC issued in February 2011.  Therefore, the Board finds that the April 2011 remand was substantially completed and no prejudice would result to the appellant in deciding the appeal.  Stegall v. West, id; Dyment v. West, 13 Vet. App. 141 (1999).

VA has also fulfilled its duty to assist the appellant by obtaining identified and available evidence needed to substantiate the claim including VA treatment records, private treatment records, and service treatment records.  The Board acknowledges that the appellant submitted several VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, identifying VA treatment records from the Portland, Oregon VA Medical Center.  However, all VA treatment records have been associated with the claims file.  Therefore, a remand to obtain VA treatment records is not required.  

The Board acknowledges that VA did not obtain a medical opinion with respect to the etiology of the Veteran's cause of death.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, the Board finds that an opinion as to whether the causes of the Veteran's death are related to an in-service event, injury or disease is not required.  The record does not reveal any indications of the causes of the Veteran's death until many years after the Veteran's separation from active duty, and there is no medical evidence attributing the Veteran's cause of death to active duty.  Indeed, the appellant herself has not contended that the Veteran's listed causes of death were related to active service (other than one general assertion; rather she asserts that the Veteran's service-connected urethra stricture caused his death).  Therefore, because there is no event, injury, or disease in service to which a current disability could be related, no reasonable possibility exists that assistance would aid in substantiating the claim and a VA opinion is not unnecessary.  38 C.F.R. § 3.159(c)(4).  The Board recognizes the appellant's main contention that the Veteran's service-connected urethra stricture caused or contributed to his renal disease, his principal cause of death.  See August 2001 private treatment record.  However, the medical evidence shows that the Veteran's renal disease was related to his nonservice-connected diabetes mellitus and hypertension.  In fact, VA obtained a medical opinion with respect to this question.  The September 2002 VA examiner reviewed the claims file and commented that he found no relation between the Veteran's urethral stricture and his renal disease.  The Board acknowledges that the examiner did not express an opinion as to whether the urethra stricture was a contributory or principal cause of the Veteran's death.  However, the Board finds that the examiner's opinion is adequate in terms of commenting as to whether there is a relationship between the Veteran's principal diagnosis at his death (renal failure) and his service-connected urethra stricture.  The examiner reviewed the claims file and provided an opinion that there was no relation between the two with well supported rationale.  Therefore, the Board finds that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that no further medical opinion is required with respect to whether the Veteran's other causes of death are related to the service-connected benign urethra stricture or whether the urethra stricture was a principal or contributory cause of the Veteran's death.  First, the appellant has not made any mention of diabetes mellitus or sepsis, the other listed causes of death.  The certificate of death does not list or mention the service-connected urethra stricture.  Furthermore, the August 2001 private treatment record completed at the time of the Veteran's death made no mention of the Veteran's benign urethra stricture or any other service-connected disability.  There was also no mention of the Veteran's benign urethra stricture in the records leading up to the Veteran's death.  The only evidence linking the service-connected urethra stricture to the Veteran's cause of death (specifically, the renal failure which was addressed by the September 2002 examiner) is the appellant's statements, which are not competent to provide an opinion as to this complex medical question.  Therefore, any additional medical opinion is not required.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms'); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Furthermore, with respect to the accrued benefits claim, because the outcome of accrued benefits claims must be based on evidence in the file at date of death, VA has no obligation to seek a medical opinion in connection with the appellant's claims of service connection for accrued benefits purposes because newly obtained evidence cannot be used in adjudicating a claim for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).


LAW AND ANALYSIS

I.  Accrued benefits for service connection for end stage renal disease

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his or her death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

"[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2011).  A "finally adjudicated claim" is one "which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier."  38 C.F.R. § 3.160(d); see Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (finding that a deceased veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period).

At the time of the Veteran's death, he had a claim pending for service connection for end stage renal disease.  For accrued benefits purposes, the appellant takes her spouse's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Unlike the claim for cause of death, in considering a claim for accrued benefits, generally, only evidence contained in the claims file at the time of a veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the direct service connection for end stage renal disease for accrued benefits purposes is not warranted.  

The service treatment records are absent for any notations or documentation of renal disease.  The Veteran did not provide any statements or assertions related to any onset of renal disease during service, continuity of treatment, or a belief that his renal disease was related to active service.  Indeed, the first objective evidence of renal disease is in a post-service treatment record dated in the 1990s, many years after the Veteran's separation from active military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Finally, there is no medical evidence of record relating the Veteran's end stage renal disease to active military service.  The medical evidence only attributes the renal disease to nonservice-connected diabetes mellitus and hypertension.  Therefore, service connection for end stage renal disease on a direct basis is denied.

In addition, the Board must also consider service connection on a secondary basis.  In a January 2001 statement, the Veteran stated that he believed his end stage renal disease was complicated by his service-connected urethra stricture.

The evidence shows that the Veteran was diagnosed with end stage renal disease and was service-connected for a benign urethra stricture.  Therefore, the question that remains is whether the Veteran's end stage renal disease was proximately caused or aggravated by his service-connected benign urethra stricture.

The medical evidence shows that the Veteran's end stage renal disease was related to his nonservice-connected diabetes mellitus and hypertension.  See June 1998 VA treatment record.  There is no medical evidence linking the Veteran's end stage renal disease to his urethra stricture.

In making the above determination, the Board recognizes the Veteran's statements that his end stage renal disease was caused or aggravated by his service-connected benign urethral stricture.  In this case, although the Veteran may be competent to report his symptoms, he was not competent to provide an opinion as to the etiology of his end stage renal disease.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

End stage renal disease is not a condition that can be causally related to a service-connected disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Veteran was not competent to provide an opinion as to the etiology of his end stage renal disease.  Furthermore, the Board finds that the medical evidence of record relating the Veteran's renal disease to nonservice-connected disabilities is more persuasive than the Veteran's assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for end stage renal disease on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, service connection must be denied.

II.  SMC for the purposes of accrued benefits

In this case, in April 2001, the Veteran filed a request for SMC for aid and attendance.  The Veteran died in August 2001.  The appellant then filed a timely claim for DIC in September 2001.  38 C.F.R. §§  3.152(a); 3.1000.

By way of background, the Board notes that the Veteran was service-connected for lumbosacral strain (40 percent); right femur fracture residuals with degenerative joint disease (30 percent); right cheek laceration, scar (10 percent); status post right pelvis fracture residuals (10 percent); benign urethra stricture (10 percent); right sacrum fracture residuals (0 percent).  In April 2001, the Veteran filed a claim for the higher rate of SMC, based on the need for regular aid and attendance due to service-connected disability.  See 38 U.S.C.A. §§ 1114(l) (SMC based on need for aid and attendance) and 1114(s) (SMC based on being housebound, but at a lower rate than if the more stringent criteria of U.S.C.A. § 1114(l) are met).  Under 38 U.S.C.A. § 1114(l), SMC is payable at the higher rate if as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Thus, the Board will consider entitlement to the greater benefit.

Relevant factors for consideration as to the need for aid and attendance include the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

The appellant stated that the Veteran was unable to care for himself due to his service-connected disabilities and needed assistance with aspects of daily living.

The Veteran underwent an examination for housebound status or permanent need for regular aid and attendance.  It was noted that the Veteran arrived in a wheel chair.  With respect to his spine and extremities, he required assistance with dressing, total assistance with bathing, needed standby to assist with shaving and required the assistance of caregiver for toileting.  It was noted that the Veteran had degenerative joint disease of the knees and hips and the history of a right femur fracture.  The Veteran also had recurrent diabetic foot ulcers.  He was able to bear weight and stand with assistance.  It was also noted that the Veteran required assistance with all activities involving the spine, trunk, and neck secondary to physical and cognitive restrictions.  The Veteran had an unsteady gait and needed standby assistance with transfers.  He also had dementia and was very confused and had periods of agitation.  It was noted that he was not able to walk without the assistance of another person.  The examiner commented that the Veteran only left home for medical appointments with attendant, could not be left alone when the spouse went to the grocery store and that he must have a caregiver at all times for safety and assistance with activities of daily living.  The Veteran was diagnosed with dementia-Alzheimer's type and status post cerebral vascular accident with left upper extremity weakness.  

In the statement in support of the claim for SMC, it was noted that the Veteran required assistance of a person 24 hours a day due to end stage renal disease, dementia, coronary artery disease, diabetes, hypertension, history of cerebral vascular accidents, prostate adenocarcinoma, transurethral resection, and radical prostatectomy.  See April 2001 statement.  

Given the foregoing, the evidence indicates that the Veteran required regular aid and assistance for his service-connected disabilities (degenerative joint disease) and nonservice-connected disabilities.  When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the medical and lay evidence summarized above and Mittleider, the Board finds that the Veteran was unable to function in an appropriate manner without supervision and assistance; he was in need of the regular aid and attendance of another person due to his service-connected disabilities-particularly the service-connected lumbar strain and right femur fracture residuals.  Accordingly, SMC based on regular need for aid and attendance is warranted for the purposes of accrued benefits.

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.

III.  Service Connection for the cause of the Veteran's death

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.

As reflected above, the certificate of death indicates that the Veteran died in August 2001.  The immediate cause of death was sepsis.  The underlying causes of death were listed as end stage renal disease and diabetes mellitus.  

The appellant contends that the Veteran's cause of death was related to his service-connected urethra stricture.  Specifically, she has reported her belief that the Veteran's benign urethra stricture contributed to the development of renal failure which in turn led to his death.  See hearing transcript, page 9.  

At the time of his death, the Veteran was service-connected for lumbosacral strain; right femur fracture residuals with degenerative joint disease; right cheek laceration, scar; status post right pelvis fracture residuals; benign urethra stricture; right sacrum fracture residuals.  The evidence does not show that any of the Veteran's service-connected disorders at the time of his death (or the medication taken for such/discontinuance of medication taken for such) were either principal or contributory causes of his death.  The Veteran was not service-connected at the time of his death for sepsis, end stage renal disease, or diabetes mellitus.  

In fact, the medical evidence of record does not relate the Veteran's end stage renal disease to any service-connected disability.  The September 2002 VA medical opinion shows that the Veteran's end stage renal disease was related to his nonservice-connected diabetes mellitus and hypertension.  The examiner explained that he reviewed the medical records and did not find any relation between the Veteran's service-connected benign urethra stricture and his renal failure.  The opinion was based on several facts including that the renal doctors felt that his renal failure was due to hypertension and diabetes.  The examiner also noted that "[F]or a urethral stricture to contribute to renal failure, it has to be of such a degree that it causes hydronephrosis.  [The Veteran] had no evidence of hydronephrosis on an ultrasound dated December 1, 1999."  The Board finds that the examiner's opinion is persuasive as the examiner reviewed the medical records and provided a nexus opinion with well supported rationale.  

In addition, there is no mention of the urethra stricture in the medical records leading up to the Veteran's death.  The May 2000 to August 2001 VA treatment records are absent for any treatment or mention of the Veteran's urethra stricture.  The VA treatment records documented treatment for renal failure, diabetes mellitus among other ailments including dementia.  The August 2001 private treatment record did not mention the Veteran's urethra stricture.  It was noted that the Veteran was admitted on August 27, 2001 and that he died two days later on August 29, 2001.  The principal final diagnosis was listed as renal failure.  Additional diagnoses included ischemic bowel, hypertension, stroke, dementia, coronary artery disease, and diabetes mellitus.  There was no mention of the Veteran's benign urethra stricture or any other service-connected disability.

The Board observes that the appellant submitted a medical article regarding the nature of urethra strictures.  However, there was no mention of renal disease, sepsis, or diabetes mellitus in the article and, therefore, the article is not probative evidence regarding any link between a urethra stricture and the listed causes of death.  

The Board is sympathetic to the appellant's contentions that the Veteran's urethra stricture was a principal or contributory cause of death.  Particularly, she has stated that the urethra stricture caused his renal disease.  However, the Board must first evaluate the competency of such lay evidence.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted ")).  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Here, the appellant's opinion that the Veteran's service-connected urethra stricture caused or contributed to his death is not competent.  This is a matter of medical complexity, not a matter on which a lay person can provide a competent medical opinion.  Here, the Board finds that the appellant's statements are outweighed by the medical evidence and that the competent medical evidence shows that the Veteran's service-connected urethra stricture did not contribute to the Veteran's end stage renal disease, which was the principal cause of the Veteran's death.  See August 2001 private treatment record.  In addition, the Board finds that the August 2001 private treatment record, completed at the time of the Veteran's death, is more persuasive than the appellant's general statement that the urethra stricture contributed to the Veteran's death.  There was no mention of any urethra stricture in the record.  Further, the medical records leading up to the Veteran's death made no mention of the benign urethra stricture which also weighs against the Veteran's statements.  Therefore, service connection is not warranted.

In addition, the Board finds that the evidence does not indicate that the Veteran's causes of death are etiologically or causally related to an in-service injury, event, or disease.  The service treatment records are completely absent for any indication of sepsis, diabetes mellitus, or renal disease.  
The first evidence of these disorders is not located in the medical records until many years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).   The December 1999 general VA examination report shows that the Veteran had diabetes for over 10 years and that the chronic renal disease was related to the diabetes.  There is no evidence of sepsis until immediately before the Veteran's death.  

In addition, there is no medical evidence relating the causes of the Veteran's death to active service.  In fact, the appellant herself has not made any statements alleging that the Veteran's causes of death had their onset in active service.  She has not reported any continuity of symptomatology regarding the listed causes of death or that they are otherwise related to active service.  She only stated on the March 2007 VA Form 9 that: "I wish to continue my appeal to the Board as I believe that my husband's death is a result of his time in service."  This general statement is not probative as it does not provide any details or information regarding a possible connection between the Veteran's causes of death and his period of active service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, the evidence weighs against a claim that the Veteran's cause of death was related to service, and there is no reasonable possibility that a medical opinion or any other assistance would substantiate the claim.  Wood, 520 F.3d at 1348.

In sum, the evidence of record does not link the Veteran's cause of death to his active military service or to any service-connected disability.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.
ORDER

Service connection for end stage renal disease, to include as secondary to service-connected benign urethra stricture, is denied.  

SMC based on the need for aid and attendance is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


